UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 07-4524


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

NORBERTO QUINONES, a/k/a Jose Rosado, a/k/a “J”,

               Defendant - Appellant.




                            No. 07-4525


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

SEAN ADONIS SIMPSON,

               Defendant - Appellant.




                            No. 07-4667


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.
LIONEL DEWAYNE GILLIAM, a/k/a Lionel Dewayne Gillium,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt.    Roger W. Titus, District Judge.
(8:04-cr-00234-RWT)


Submitted:   March 18, 2010                   Decided:   May 21, 2010


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Roll Conte, Washington, D.C.; Parks N. Small, Federal
Public Defender, Columbia, South Carolina; William B. Purpura,
Jr., Baltimore, Maryland, for Appellants.   Rod J. Rosenstein,
United States Attorney, Deborah A. Johnston, Michael Pauzé,
Assistant United States Attorneys, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

             In this consolidated appeal, Norberto Quinones appeals

his convictions of conspiracy to distribute marijuana and crack

cocaine,     in    violation      of    21       U.S.C.     §    841      (2006)    (Count        1);

conspiracy        to    possess      firearms          in       furtherance        of    a     drug

trafficking offense, in violation of 18 U.S.C. § 924(c) (2006)

(Count 2); possession with intent to distribute cocaine base, in

violation of 21 U.S.C. § 841 (Counts 3 and 4); and possession of

a   firearm       in   furtherance          of    a    drug      trafficking        crime,        in

violation of 18 U.S.C. § 924(c) (Count 5).

             Sean Simpson appeals his convictions of conspiracy to

distribute        marijuana     and     crack         cocaine,       in    violation         of    21

U.S.C.   §    841      (Count     1);   conspiracy              to   possess       firearms       in

furtherance of a drug trafficking offense, in violation of 18

U.S.C. § 924(c) (Count 2); possession and discharge of a firearm

in furtherance of a drug trafficking crime, in violation of 18

U.S.C. § 924(c) (Count 8); conspiracy to commit carjacking, in

violation of 18 U.S.C. § 2119 (2006) (Count 9); carjacking, in

violation of 18 U.S.C. § 2119 (Counts 10 and 14); possession and

discharge of a firearm in furtherance of a crime of violence, in

violation of 18 U.S.C. § 924(c) (Counts 11 and 15); murder, in

violation     of       18   U.S.C.      §        924(j)     (2006)        (Count        16);      and

possession of a firearm by an unlawful drug user, in violation

of 18 U.S.C. § 922(g)(3) (Count 22).

                                                 3
             Lionel Gilliam appeals his convictions of conspiracy

to distribute marijuana and crack cocaine, in violation of 21

U.S.C.   §   841       (Count          1);   conspiracy          to   possess    firearms    in

furtherance of a drug trafficking offense, in violation of 18

U.S.C. § 924(c) (Count 2); possession and discharge of a firearm

in furtherance of a drug trafficking crime, in violation of 18

U.S.C. § 924(c) (Counts 6, 8, 17, 19); murder, in violation of

18 U.S.C. § 924(j) (Counts 7, 16, 18, 20); conspiracy to commit

carjacking,       in    violation            of     18     U.S.C.     §   2119   (Count      9);

carjacking, in violation of 18 U.S.C. § 2119 (Counts 12, 14);

possession and discharge of a firearm in furtherance of a crime

of violence, in violation of 18 U.S.C. § 924(c) (Counts 13, 15);

and   possession        of    a        firearm      by    an     unlawful   drug     user,    in

violation of 18 U.S.C. § 922(g)(3) (Count 21).



                                  I.        Quinones’s issues

                             A.        Joinder of Defendants

             Quinones raises two related issues on appeal.                             First,

Quinones contends that the district court erred in denying his

motion for a separate trial.                        Quinones argues that, as he was

not charged with any of the violent crimes with which the other

two Defendants were charged, he was greatly prejudiced by the

admission    of    evidence            of    such       crimes   in   his   trial,    as   this



                                                    4
evidence would not have been admissible against him had he been

tried alone.

            We      review      de    novo     whether      the    initial         joinder    of

defendants       was       proper     under    Fed.    R.    Crim.         P.     8.     United

States v. Mackins, 315 F.3d 399, 412 (4th Cir. 2003).                                  However,

even if initial joinder was proper, Fed. R. Crim. P. 14 provides

for severance where joinder “appears to prejudice a defendant or

the government.”             This court reviews a district court’s refusal

to sever for abuse of discretion.                      Mackins, 315 F.3d at 412.

The   burden      of       demonstrating       prejudice       lies        with    the     party

seeking severance.             See United States v. Branch, 537 F.3d 328,

341 (4th Cir. 2008).

            Here, Quinones makes no argument that initial joinder

was improper under Rule 8.                    Therefore, we review the district

court’s denial of Quinones’s pretrial severance motion for abuse

of discretion.             A court abuses its discretion “only where the

trial    court’s           decision    to     deny     a    severance           deprives     the

defendants     of      a    fair     trial    and    results      in   a    miscarriage       of

justice.”      United States v. Harris, 498 F.3d 278, 291 (4th Cir.

2007).     There is no miscarriage of justice where “the verdicts

demonstrate       that       the     jury     meticulously        sifted         through     the

evidence    and     appraised         the    independent       evidence         against     each

defendant.”       United States v. Ford, 88 F.3d 1350, 1361 (4th Cir.

1996).     After reviewing the record, we find that Quinones fails

                                               5
to demonstrate that the district court’s refusal to grant his

severance motion deprived him of a fair trial or resulted in a

miscarriage      of    justice.       Accordingly,      this       issue   is   without

merit.

          B.      Joinder of conspiracy and carjacking charges

               Next,   Quinones       contends    that    the        conspiracy      and

carjacking charges were improperly joined under Rule 8(b) of the

Federal Rules of Criminal Procedure.             Rule 8(b) provides:

     The indictment or information may charge 2 or more
     defendants if they are alleged to have participated in
     the same act or transaction, or in the same series of
     acts or transactions, constituting an offense or
     offenses.   The defendants may be charged in one or
     more counts together or separately.     All defendants
     need not be charged in each count.

We review de novo whether offenses in an indictment are properly

joined.    United States v. Cardwell, 433 F.3d 378, 384-85 (4th

Cir. 2005).       Joinder is proper where the offenses have a logical

relationship       with     one   another.       Id.     at        385.     A   logical

relationship       exists     “when    consideration          of     discrete    counts

against    the     defendant      paints   an    incomplete          picture    of   the

defendant’s      criminal     enterprise.”        Id.     Having          reviewed   the

record, we find that the carjacking and narcotics charges were

properly joined, and this issue is similarly without merit.




                                           6
                      II.    Simpson’s and Gilliam’s issues

               A.      Admission of Iesha Johnson’s testimony

               In their first issue, Simpson and Gilliam contend that

the district court erred in allowing the grand jury testimony of

Iesha Johnson, in the form of an audio tape and a transcript, to

be introduced as trial exhibits.                        Though Simpson and Gilliam

concede that the evidence was admissible under Fed. R. Evid.

801(d)(1)(A) (prior inconsistent statement), they nevertheless

contend that allowing the statement to be included in various

forms     as    exhibits       at    trial        was    unfairly      prejudicial,          in

violation of Fed. R. Evid. 403.                     We review a district court’s

evidentiary rulings for abuse of discretion.                           United States v.

Kelly, 510 F.3d 433, 436 (4th Cir. 2007).

               Under Rule 403, relevant evidence “may be excluded if

its probative value is substantially outweighed by the danger of

unfair    prejudice.”             However,    the        record     reflects        that    the

district       court        properly       considered         the     probative        versus

prejudicial         value    of     the    evidence       when      allowing    it     to    be

submitted to the jury as an exhibit.                      Accordingly, we find that

the   district       court    did    not    abuse       its   discretion       in    allowing

admission of Johnson’s grand jury testimony. *


      *
       Though not fully addressed in the Defendants’ original
brief, Defendants argue in their reply brief that the district
court erred in allowing Iesha Johnson’s statement to the police
(Continued)
                                              7
                  B.      Cross-examination of Iesha Johnson

               During     cross-examination,               Gilliam’s          counsel        twice

sought    to    question       Johnson     as       to   the   reason         her   grand     jury

testimony differed from her trial testimony.                                  The Government

objected       each      time,     contending              that        the     question       was

inconsistent with Johnson’s testimony on direct examination that

she never appeared before the grand jury.                              The judge sustained

each objection.           On     appeal,    Gilliam         and    Simpson          assert   that

denying      their      counsel    the     opportunity            to    inquire       into    the

inconsistency deprived them of their Sixth Amendment right to

cross-examine Johnson.

               We review a trial court’s limitations on a defendant’s

cross-examination of a witness for abuse of discretion.                                  United

States    v.    Smith,     451    F.3d    209,       220    (4th       Cir.    2006).        If   a

constitutional error is demonstrated, it is then subjected to

harmless-error analysis.            See Delaware v. Van Arsdall, 475 U.S.

673,   684     (1986).      Though       the    Sixth       Amendment         guarantees      the

accused the right to cross-examine witnesses against him, such a

right is not unlimited.              See id. at 678-79.                       Instead, “trial




to be admitted as a jury exhibit, in violation of Fed. R. Evid.
803(5).    However, as this issue was not articulated in
Defendants’ original brief, it is not properly before us on
appeal.   Cavallo v. Star Enterprise, 100 F.3d 1150, 1152 n.2
(4th Cir. 1996).



                                                8
judges retain wide latitude . . . to impose reasonable limits on

such    cross-examination       based   on    concerns      about,     among     other

things,    harassment,     prejudice,        confusion     of    the   issues,      the

witness’ safety, or interrogation that is repetitive or only

marginally relevant.”          Id.   After reviewing the record, we find

that the district court did not unreasonably limit Gilliam’s

cross-examination of Iesha Johnson.

                C.   Joinder of drug and carjacking charges

            Finally, Simpson and Gilliam contend that the district

court erred in refusing to sever the carjacking counts from the

narcotics    charges.      However,     for    the   same       reasons    stated    in

section I.B., above, we find that the carjacking and narcotics

charges     were     properly     joined.        Therefore,          Simpson’s      and

Gilliam’s claims are without merit.

            Accordingly, we affirm the judgment of the district

court and deny Quinones’s motion to file a pro se supplemental

brief.     We dispense with oral argument because the facts and

legal    contentions     are    adequately     addressed        in   the    materials

before    the    court   and    argument     would   not    aid      the   decisional

process.

                                                                             AFFIRMED




                                        9